     Case 3:20-cv-02288-JLS-BGS Document 9 Filed 05/19/21 PageID.47 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JORDAN BEAL, individually and                        Case No.: 20-CV-2288 JLS (BGS)
     on behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER GRANTING JOINT
13                                                        MOTION TO DISMISS WITH
     v.                                                   PREJUDICE AS TO PLAINTIFF
14
                                                          AND WITHOUT PREJUDICE
     G.W. GOLDEN ENTERPRISES INC.,
15                                                        AS TO THE PUTATIVE CLASS
     doing business as 1st Platinum Realty,
16                                    Defendant.          (ECF No. 8)
17
18         Presently before the Court is the Parties’ Joint Motion to Dismiss with Prejudice as
19   to Plaintiff and Without Prejudice as to the Putative Class (“Joint Mot.,” ECF No. 8). Good
20   cause appearing, the Court GRANTS the Joint Motion. The Court DISMISSES the entire
21   action WITH PREJUDICE as to Plaintiff Jordan Beal and WITHOUT PREJUDICE as
22   to the putative class. As agreed by and between the Parties, each shall bear its own costs
23   and expenses.
24         IT IS SO ORDERED.
25   Dated: May 19, 2021
26
27
28

                                                      1
                                                                               20-CV-2288 JLS (BGS)
